



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Manlove,









2018 BCCA 37




Date: 20180125

Docket: CA44379

Between:

Regina

Respondent



And

David Samuel Manlove

Appellant




Before:



The Honourable Mr. Justice Tysoe

The Honourable Madam Justice Garson

The Honourable Madam Justice Fenlon




On appeal from: An
order of the Provincial Court of British Columbia, dated
July 8, 2016 (
R. v. Manlove
, Port Coquitlam Docket 94573-2C).

Oral Reasons for Judgment




Counsel for the Appellant:



C.J. Nowlin





Counsel for the Respondent:



S.J. Brown





Place and Date of Hearing:



Vancouver, British
  Columbia

January 17, 2018





Place and Date of Judgment:



Vancouver, British
  Columbia

January 25, 2018








Summary:

The appellant challenges his conviction for weapons
offences. After a shooting, the police obtained a warrant to search the
appellants home. They seized various weapons. The trial judge found the search
violated the appellants s. 8 Charter rights because of material non-disclosure
in the information to obtain. The information to obtain exaggerated the
certainty with which a bystander identified the shooter as the appellant, which
the trial judge said misled the issuing judicial justice of the peace. The
appellant says the trial judge erred in admitting the evidence under s. 24(2)
of the Charter.



Held: appeal dismissed. The
search did not violate the appellants s. 8 Charter rights. The trial judge
failed to apply the reasonable probability standard in a common sense and
non-technical way. He isolated one statement in the bystanders account without
considering it in context. As amplified on review, the information available to
the police was sufficient to support a reasonable probability that the
appellant was the shooter.

Overview

[1]

GARSON J.A.
: On July 8, 2016, a Provincial Court judge convicted
the appellant, David Samuel Manlove, of the following weapons offences:

·

Possession of a firearm, specifically a Ruger rifle, while
prohibited from possessing a firearm, contrary to s. 117.01(1) of the
Criminal
Code
, R.S.C. 1985, c. C-46;

·

Possession of a loaded prohibited firearm, specifically a Ruger
rifle, without authorization or licence, contrary to s. 95(1) of the
Criminal
Code
;

·

Possession of a prohibited weapon, specifically brass knuckles,
without a licence, contrary to s. 91(2) of the
Criminal Code
;

·

Possession of a prohibited device known as a silencer without a
licence, contrary to s. 91(2) of the
Criminal Code.

[2]

The convictions arose out of the shooting of Joseph DAntonio and the
subsequent search and seizure of weapons from Mr. Manloves home. The trial
judge acquitted Mr. Manlove of aggravated assault and discharging a firearm with
intent because the Crown failed to prove the identity of Mr. DAntonios
shooter. However, Mr. Manlove was convicted of possessing the weapons that police
seized from his residence pursuant to a warrant issued by a judicial justice of
the peace (JJP). In a
voir dire
ruling, the judge held the search and
seizure was unreasonable because of material non-disclosure that misled the JJP
who issued the warrant. The judge nonetheless admitted the evidence and
convicted Mr. Manlove based on that evidence.

[3]

Mr. Manlove appeals his conviction on the basis that the judge
erred in admitting the evidence under s. 24(2) of the
Charter of Rights
and Freedoms
after finding that the evidence was obtained in breach of
s. 8 of the
Charter
. He says his convictions resulted from evidence
that was illegally obtained. Mr. Manlove seeks an order setting aside the
convictions.

[4]

The Crown argues that the judge should not have found any breach of Mr. Manloves
s. 8 rights. Alternatively, the Crown says that the judge did not err in
admitting the evidence pursuant to s. 24(2) of the
Charter
. In
either event, the Crown says the appeal should be dismissed.

[5]

The reasons for judgment on the
voir dire
and conviction are not
indexed.

Facts

[6]

The events leading to Mr. Manloves charges and conviction began
with a bicycle theft that occurred at about 1:00 a.m. on June 16, 2015. The
stolen bicycles were the property of Ms. Torrance, a friend of Mr.
Manloves. Mr. DAntonio stole the bicycles from her second floor balcony in a
building located at the corner of Manning Avenue and Cambridge Street in Port
Coquitlam.

[7]

Mr. DAntonio then moved the bicycles to the backyard of the property where
he was living at 1980 Grant Avenue. At the time of the theft, Ms. Torrance
was at Mr. Manloves home. At about 2:30 a.m., Orlando Hatcher, who was at
the Grant Avenue property that night, texted Ms. Torrance saying that he
knew who took her bikes and, five minutes later in another text, he identified
the thief as Mr. DAntonio.

[8]

Around 5 a.m. on the same morning, a blue car arrived at the Grant
Avenue property. Two masked men brandishing guns jumped out of the car and
started yelling about the bikes. One of these individuals was carrying an
assault rifle with a silencer. The masked men moved to the backyard of the Grant
Avenue property, where one of them shot Mr. DAntonio in the leg.

[9]

Mr. Rice was in the front yard of the Grant Avenue property at the
time the blue car arrived. I should mention that the Grant Avenue property was
a known drug house. Mr. Rice had used heroin before the shooting.

[10]

About
three weeks after the shooting, on July 7, 2015, the police interviewed Mr. Rice.
He said the gunmen had jumped out of the car and pointed their guns at him,
shouting where are the bikes before proceeding to the backyard of the Grant
Avenue property. He told police he thought the shooter was the appellant, Mr. Manlove.
Based largely on Mr. Rices identification evidence, the JJP issued a warrant
to search Mr. Manloves home. The police found a number of weapons during
the search.

The Information to
Obtain and the Warrant

[11]

Constable
Bilmer was present for the July 7 interview of Mr. Rice. She prepared a summary
of the interview. This summary was in turn used by Constable Romanuik to form part
of the narrative in the information to obtain (ITO). The ITO, dated July 30,
2015, formed the basis of the warrant issued by the JJP on the same day to
search Manloves home.

[12]

The following excerpts from the July 7 interview with Mr. Rice relate to
that part of the interview in which he indicated his identification of the man
with the assault rifle:

TOWNSEND:  Ah,
what can you tell me about him [the man with the assault rifle]?

RICE:              His,
he had dark like short dark hair ah, he was taller. I couldnt see anything
below like the bridge of his nose



TOWNSEND: Okay.
Have you ever seen those guys before [referring to the two men with the guns]?

RICE:
I think I know who one with the
assault rifle mightve been
.

TOWNSEND: Okay and whos that?

RICE:              Do
you know of a guy named um, Stretch [the appellants nickname]?



RICE:
Thats, thats what I think it was like it looked like him from what I saw
like it was upper part of his face cause Ive seen him before.



RICE:              Yeah
they jumped out of the car and
it was just the passenger Stretch
well
whatever the passenger who was screaming like, Wheres the bikes? Wheres the
bikes? And thats all they said to us. And I said, I dont know man, I dont
know what youre talking about. And as soon as they turned away from me and
started running for the back like speed walking into the backyard



RICE:              But
I know, I know it was the guy with the assault rifle that fired.

TOWNSEND: Okay, how do you know that?

RICE:              Just
cause of the way it sounded. It was just (MAKES NOISE) it was so quiet like
you know?  Im sure if the guy with the handgun wouldve shot it probably
wouldve been louder



U/K MEMBER:
Okay and youre um,
your impression that this the g-, the guy that was the
passenger was Stretch? Is that based on your own like what you saw?

RICE:
Yeah like I swear like cause Ive
seen Stretch before

U/K MEMBER :
Yeah.

RICE:
Ive
like talked to him, had run ins with him and it looked just like him.

U/K MEMBER: Okay.

RICE:              Like it was his build, it was his
height.

U/K MEMBER: Yeah.

RICE:              And like I dont know so

U/K MEMBER: Did you see eye colour or anything like
that?

RICE:              M-, no I didnt really pay attention
to that.



RICE:              I
was more kinda looking at the gun (LAUGHS SLIGHTLY).

U/K MEMBER:
Right, so you said it was sort of his height, his build?

RICE:              Yeah.

U/K MEMBER:
Okay that made you think that it was this
Stretch, okay.

RICE:
And
another thing is that Stretch I know use to live on the second story in front
of the building thats on the corner of Cambridge and Manning.

U/K MEMBER:
Okay.

RICE:
Like I know hes dwelled there
before.

U/K MEMBER:
Okay, yeah.

RICE:
So thats what made me kind of
think that maybe it was him.



TOWNSEND: And
whens the last time you saw him [Stretch]?

RICE:              Uh,
months ago like

TOWNSEND: Okay.



RICE:              I
havent seen him since he got shot with that I dont know he apparently got
shot with a cross bow in the ass or something like that a while back.



U/K MEMBER:
Okay. Have you heard anybody else talking abut who did the shooting? Or why?
Or?

RICE:              No.

U/K MEMBER: No? Nobodys been talking about that?

RICE:              I just know it was over the bikes.

U/K MEMBER: Yeah. Have you told anybody who you think
did it?

RICE:              M-, well I, I was talking with Vern
about it

U/K MEMBER: Okay.

RICE:
and I said I think it looked
like Stretch but


U/K MEMBER: Yeah.

RICE:               he doesnt know who he was.

U/K MEMBER: Okay

RICE:              Like he doesnt know who Stretch is.

U/K MEMBER: Right, okay.

RICE:              But that was the only person I
mentioned that to.

[Emphasis added.]

[13]

Constable
Bilmer summarized the identification evidence given by Mr. Rice as follows:

·

The passenger [who had the assault rifle] was taller  with short
dark hair, tall and lanky build, in his 30s, white, wearing a white face mask
that covered his face, described as a motorcycle style of mask;



·

A guy who goes by the name of Stretch was the male with the
assault rifle;

o

This males
real name is Dave and [Mr. Rice] recognized the upper part of his face as he
has seen Stretch before;

[14]

Constable
Romanuik relied on Constable Bilmers summary in describing Mr. Rices
statement in the ITO as follows:

x.         The
passenger was holding an assault rifle;

xi.        [
Mr.
Rice] recognized the passenger
by the upper part of his face (not covered
by the mask).
The passenger, holding the assault rifle, goes by the name of
Stretch. This males real name is Dave
;

xii.        RICE
has not seen Stretch since he (Stretch) was shot in the ass with a
crossbow (Coquitlam RCMP file #2014-34295 confirmed that MANLOVE was the victim
of a crossbow shooting  aggravated assault);

[Emphasis added.]

[15]

In
the ITO, Constable Romanuik summarized the relevant findings of the investigation
as follows:

21.       On July 7, 2015, investigators interviewed Jamie
RICE (RICE). RICE stated he was at 1980 Grant Avenue at the time of the
shooting. RICE witnessed two males drive up to the front of 1980 Grant Avenue
and get out of an older model Toyota sedan with guns in their hands. The driver
was holding a handgun and the passenger was holding an assault rifle. The
assault rifle had a silencer. Both males pointed their guns at him and the
passenger yelled, Where are the bikes?. RICE replied that he did not know
what they were talking about. The driver and passenger then ran into the
backyard and shot DANTONIO.

22.       As the gunshots were so quiet, it was RICEs belief
that the passenger with the assault rife and silencer was the male that shot DANTONIO.

23.       Both suspects were wearing white face masks that
RICE described as motorcycle style masks. However,
RICE recognized the
passenger; the male with the assault rifle. RICE identified the passenger as a
male known as Stretch and stated his real name was Dave
. RICE stated he
last saw Stretch before he was shot in the ass with a crossbow.

[Emphasis added.]

[16]

The
emphasized passages in the ITO are said by Mr. Manlove to be an inaccurate
summary of the actual interview evidence given by Mr. Rice. On appeal, Mr. Manlove
contends that Mr. Rices statements were equivocal. He used language such as I
think in respect to the identification of the shooter, whereas in the ITO, no
such uncertainty as to identity was conveyed to the JJP.

[17]

There
was other information in the ITO that corroborated Mr. Rices identification. As
noted already, a few hours before the shooting, Mr. Hatcher sent Ms. Torrance
text messages identifying the bicycle thief as Mr. DAntonio. Mr. Manlove
and Ms. Torrance were very close. She described Mr. Manlove as like a brother
and said that he had been shot with a crossbow in an earlier incident. The
police had also confirmed independently that Mr. Manlove had been shot with a
crossbow. This corresponded with Mr. Rices identification of the shooter as
being the person he knew who had been shot with a crossbow. In addition, at the
time the police were investigating the crossbow shooting, Mr. Manlove told them
that his nickname was Stretch. This was consistent with Mr. Rices evidence
that he thought the shooter was an individual known as Stretch. Mr. Manloves
criminal record for firearms possession was also corroborative, insofar as it
would suggest he had access to firearms.

The
Voir Dire

[18]

At
the
voir dire
, Mr. Manlove challenged the validity of the warrant,
arguing that the ITO did not accurately capture the flavour of Mr. Rices
identification evidence and that consequently there was no credibly based
information identifying Mr. Manlove as the person with the assault rifle.

[19]

In
his ruling on the
voir dire
, the trial judge agreed with Mr. Manlove
that there were insufficient grounds to issue the warrant:

[6]        In my view, the statement given to the police by
Mr. Rice, ultimately concluding with the following phrase, So thats what made
me kind of think that maybe it was him, suggests to me that perhaps Mr. Rice
recognized Mr. Manlove, but does not provide reasonable grounds with
amplification for the warrant to have been issued. Applying
Araujo
, I
confirm I am not making any finding about any fraudulent misrepresentation by
police, no deliberate misleading by police. Defence counsel did confirm today
that he was not making any argument about any bad faith or intentional
misleading by Cst. Bilmer. Defence counsel submitted that Cst. Bilmers summary
report may not have been created by Cst. Bilmer with Cst. Bilmer either
intending to have that summary relied on for creation of an Information to
Obtain, and I agree with defence counsel. The reference in Cst. Bilmers summary
report that Mr. Rice stated, in part, the following should have given Cst.
Romanuik reason to investigate further the reliability of the information
contained in Cst. Bilmers summary report.

[7]        I consider this to have created a substantial defect
in the Information to Obtain, which was explained by Cst. Romanuiks evidence
in this review. I find that there was a material non-disclosure which misled
the issuing justice. Cst. Romanuiks Information to Obtain did not explain that
Cst. Romanuik reviewed and relied on a police officers summary reports. There
were no unlawful investigative techniques that led to facts being stated in the
Information to Obtain. The information provided in the Information to Obtain
was not sourced to its origins. The Information to Obtain did not refer to
confirmatory evidence to establish reliability of the hearsay.

[8]        In the totality of the
circumstances, in my view, there was not sufficient evidence, on oath, to
enable me to find reasonable grounds to issue the warrant.

[20]

The
judge nevertheless admitted the evidence obtained during the search. He found
that exclusion of the evidence would have a greater negative effect on the
repute of justice than its admission.

Issues on Appeal

[21]

The
first issue is whether the trial judge erred in finding that the search warrant
was validly issued.

[22]

If
the search warrant was issued in breach of Mr. Manloves s. 8
Charter
rights, the second issue becomes whether the judge erred in admitting the
evidence, the weapons found in Mr. Manloves home, pursuant to s. 24(2) of
the
Charter
.

[23]

If
there is no breach of s. 8 then it will be unnecessary to consider s. 24(2). I
shall turn first to the s. 8 issue.

Discussion

[24]

The
Crown contends that Mr. Rices identification evidence together with the other
circumstantial evidence in the ITO constituted sufficient factual grounds to
support the issuance of the search warrant. The Crown says the appropriate
standard of proof in determining the existence of reasonable grounds is one of
reasonable probability rather than proof beyond a reasonable doubt, a
prima
facie
case, or proof on a balance of probabilities:
R. v. Morelli
,
2010 SCC 8 at para. 127, citing
R. v. Debot
, [1989] 2 S.C.R. 1140 at
1166 per Wilson J.

[25]

The
Crown relies on
R. v. Henareh
, 2017 BCCA 7, in which this court
described the legal standard as follows:

[39]

The reasonable grounds
standard requires something more than mere suspicion, but something less than
the standard applicable in civil matters of proof on the balance of
probabilities:
Mugesera v. Canada (Minister of Citizenship &
Immigration)
, 2005 SCC 40 at para. 114. The appropriate standard is
one of reasonable probability:
R. v. Debot
, [1989] 2 S.C.R. 1140 at
1166. Reasonable or credibly-based probability contemplates a practical,
non-technical and common sense evaluation of the probability of the existence
of facts and asserted inferences:
R. v. Sanchez
(1994), 93 C.C.C. (3d)
367 at 367 (Ont. Ct. (G.D.)).

[26]

The
Crown also relies on
R. v. MacKenzie
, 2013 SCC 50, in emphasizing that
the standard of reasonable probability may be satisfied even where some information
is equivocal:

[72]

Exculpatory,
common, neutral, or equivocal information should not be discarded when
assessing a constellation of factors. However, the test for reasonable
suspicion will not be stymied when the factors which give rise to it are
supportive of an innocent explanation. We are looking here at
possibilities, not probabilities.

[27]

I
do not understand Mr. Manlove to disagree with this description of the standard
of proof necessary to obtain a search warrant. However, Mr. Manlove says
this court ought not to interfere with the factual assessments that underlie
the trial judges assessment of the s. 8
Charter
violation. He says
that the Crown is asking this court to reweigh the pre-search investigative
knowledge of the police to reach a different conclusion than the trial judge.

[28]

In
R. v. Clarke
, 2017 BCCA 453, Justice MacKenzie, speaking for the court,
held that the standard of review applicable to a trial judges assessment of a
breach of s. 8 is correctness:

[24]

The appropriate standard of review of the trial judges assessment
that the appellants s. 8
Charter
right was not infringed is
correctness: see
R. v. Felger
, 2014 BCCA 34, where this Court said:

[30]      ...
the issue of whether the trial judge identified and applied the proper legal
test is a question of law. In my view, this case is about the proper legal test
for establishing a reasonable expectation of privacy and the application of
that test to the facts of this case. A standard of correctness applies to both.

[29]

Thus
the question on this aspect of the appeal is whether, applying a correctness
standard of review, it can be said that the judge applied the wrong legal
standard.

[30]

The
judge stated that he was applying the reasonable grounds standard. He found that
the summary report prepared by Constable Bilmer did not adequately describe the
equivocal nature of the statements made by Mr. Rice. Implicitly, the judge
found that it was improper for Constable Romanuik to fail to verify the
reliability of the information contained in Constable Bilmers summary. He
concluded at para. 6 that Mr. Rices statement suggests to me that
perhaps
Rice recognized Mr. Manlove
, but does not provide reasonable grounds
with amplification for the warrant (emphasis added). As I understand his
reasons, the judge found that Mr. Rices possible recognition of Mr.
Manlove failed to satisfy the reasonable grounds test.

[31]

For
the following reasons, I have reached the conclusion that the judge took an
overly literal and narrow approach to Mr. Rices interview. He applied a
standard of proof far more demanding than the appropriate standard of reasonable
probability, which is less demanding than proof on a balance of probabilities
or proof beyond a reasonable doubt. As stated by Justice Sopinka in
R. v.
Garofoli
, [1990] 2 S.C.R. 1421 at 1452, [i]f, based on the record which
was before the authorizing judge as amplified on review, the reviewing judge
concludes that the authorizing judge could have granted the authorization, then
he or she should not interfere. In my view, even if the ITO exaggerated the
certainty of Mr. Rices identification of Mr. Manlove, the record before the
JJP, as amplified on review, supports the issuance of the warrant.

[32]

The
judge erred by isolating the phrase So thats what made me kind of think that
maybe it was him from the balance of Mr. Rices interview. The judge took this
statement literally and emphasized its uncertainty. However, when examined in
the totality of the interview, Mr. Rice gave reasonably strong identification
evidence. He said:

·

I think I know who one with the assault rifle mightve been;

·

 it looked like him from what I saw like it was the upper part
of his face cause Ive seen him before;

·

 it was just the passenger Stretch well whatever the passenger who
was screaming like, Wheres the bikes?;

·

 like I swear like cause Ive seen Stretch before;

·

Ive like talked to, had run ins with him and it looked just
like him;

·

Stretch I know use to live on the second story  on the corner
of Cambridge and Manning (the police had independently confirmed that this was
Ms. Torrances apartment building);

·

So thats what made me kind of think that maybe be it was him;

·

 I said [to a friend] I think it looked like Stretch.

[33]

The
judge isolated one statement as conveying uncertainty without considering the
full context of the interview.

[34]

The
judge also failed to consider the totality of the other evidence in the ITO,
particularly where it supported the identification evidence in Mr. Rices
interview. In totality, the police knew:

·

Mr. DAntonio stole Ms. Torrances bikes;

·

Mr. DAntonio and Ms. Torrance were not on good terms;

·

Mr. Hatcher and Ms. Torrance communicated about the bike theft
that night; Ms. Torrance showed the police a text message from Mr. Hatcher in
which he stated that Matt (Mr. DAntonio) had planned the bike theft;

·

There was a known link between Mr. Manlove and Ms. Torrance, who
described Mr. Manlove as a brother;

·

The man identified by Mr. Rice as Stretch was screaming
wheres the bikes, which suggested that the two gunmen were seeking the
return of the bikes for Ms. Torrance;

·

Mr. Rice linked his identification to a man he knew as Stretch
who had been shot with a crossbow some time earlier;

·

The police knew that Mr. Manlove was called Stretch and had
been shot with a crossbow in November 2014;

·

The police knew Mr. Manlove had a related record of unauthorized
possession of firearms, among other things;

·

Mr. Rice readily offered that he thought the man with the assault
rifle was Stretch whereas he could not and did not offer any identification of
the second man.

[35]

As
amplified on review, the information the police had was more than sufficient to
conclude there was a reasonable probability that Mr. Manlove was the man with
the assault rifle. In evaluating the probability of the existence of facts and
inferences, the judge failed to apply the correct legal standard in a
practical, non-technical and common sense way. Although he identified the
correct legal test, he misapplied it. This was an error of law. He took a far
too literal approach to his application of the standard of reasonable
probability. Specifically, the judge took one part of a lengthy statement in
isolation and failed to consider it in the context of the entire statement and the
other information revealed in the ITO. It would be unreasonable to conclude
that the police had insufficient information at that stage of their
investigation to support a reasonable probability that the shooter was Mr. Manlove.
In my view, it would have been illogical for the police to reach any other
conclusion as to the identity of the man with the assault rifle once they were
in possession of the information in the ITO.

[36]

In
the result, I would uphold the judges decision to admit the evidence, although
not on the same basis as the judge.

[37]

It
follows that I would dismiss the appeal.

[38]

TYSOE
J.A.
: I agree.

[39]

FENLON
J.A.
: I agree.

[40]

TYSOE J.A.
: The appeal is dismissed.

The Honourable Madam Justice Garson


